DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 8, 10 13, 15, 16, and 18 are objected to because of the following informalities:  
Regarding claim 4, in lines 3 and 5, replace “QCL type” with --type of QCL--.
Regarding claim 8, in line 6, replace “via” with --for--.
Regarding claim 10, in lines 2 and 3, replace “via” with --for--.
Regarding claim 13, in lines 4, 7, and 13, replace “QCL type” with --type of QCL--.
Regarding claim 15, in line 6, replace “via” with --for--.
Regarding claim 16, in lines 5 and 6, replace “via” with --for--.
Regarding claim 18, in lines 2-4, replace “wherein the one or more identifiers or indices are associated with the spatial receiver parameters including an average angle-of-arrival and an angle of arrival spread” with --wherein the one or more identifiers or indices are associated with the one or more reference signals--.  Please see paragraphs 58th, 80th, 90th, 92nd, 104th, and 114th of the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,018,743 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 11,018,743 B2 disclose an apparatus comprising one or more processors configured to determine whether first set of RS antenna ports are QCLed with second set of RS antenna ports.  Claims 1-17 of U.S. Patent No. 11,018,743 B2 do not explicitly recite selecting receiving parameters for the second set of RS antenna ports.  However, claims 1-17 of U.S. Patent No. 11,018,743 B2 disclose selecting beamforming weights for the second set of RS antenna ports.  Beamforming weights are receiving parameters.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of the pending application to include beamforming weights to maximize antenna gain at the receiver.
Conclusion
Ng et al (US 2015/0201369 A1) discloses identifying quasi co-location between CSI RS and DMRS.
Islam et al (US 2018/0352533 A1) discloses QCL antenna ports declaration.
Ng et al (US 2014/0119266 A1) discloses transmission scheme and QCL of antenna ports.
Shin et al (US 2016/0142189 A1) discloses RS transmission.
Nam et al (US 2016/0248562 A1) discloses CSI RS transmission.
Sesia, Stefania et al (WO 2014/112938 A1) discloses QCL antenna ports.
Jongren, George et al (WO 2015/115991 A1) discloses interference mitigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472